DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 2, 12, 13, 15-19 and 22 are presented. Claim 2 is currently amended. 

Response to Arguments
Rejections under 35 USC 103
Applicant argues that claim 2 is allowable in view of the art. Applicant argues that there is a difference in the power factor at lower temperatures between the 1223K pulse current sintering (PCS) sample and 1273K PCS sample (remarks page 8). The grain size is dependent on the sintering temperature for the PCS 1223 gives a grain size of 200-300 nanometers. Applicant argues this difference constitutes a teaching away from a lower PCS sintering temperature and thus a grain size of 200-300 nanometers. 
The previous rejection is maintained (modifying by making the Yabuuchi material by a PCS process) and a second rejection is added showing it would be obvious to make the sample by arc-melting. The arguments pertaining to the maintained rejection are unpersuasive in view of the guidance in MPEP 2123. MPEP 2123 I a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments and MPEP 2123 II disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. Similarly, a teaching away is not present here as the prior art 
It is also important to note that Applicant has cited to only one of the seven figures provided by Mikami in an attempt to highlight the differences between the materials. Mikami figures 5 and 6 are also relevant to the analysis as they show that the Seebeck coefficient has the same temperature dependence for the all the samples (fig. 6) and the same electrical resistance for the 1273 K, 1223 K, and arc-melting sample (fig. 5). Selectively citing only these figures could make a convincing argument that they are no differences between the samples. Obviously the prior art as a whole needs to be considered. 

Applicant argues claim 12 is allowable relying upon the same teaching away argument as is provided for claim 2. The same counter arguments apply and the arguments are similarly unpatentable. The differences between the samples, especially those pointed out by Applicant in figure 7, are not meaningful enough to constitute a patentable difference. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yabuuchi (“Large Seebeck Coefficients of Fe2 TiSn and Fe2 TiSi: First-Principles Study”) in view of Mikami (“Synthesis and thermoelectric properties of microstructural Heusler Fe2VAl alloy”). 
Claim2: Yabuuchi discloses a full Heusler alloy with formula Fe2TiSn and Fe2TiSi (Title and Abstract). Both meet the compositional requirements of claim 2.

M1
X
σ
M2
Y
Φ
M3
Z
ω
A
Fe2TiSn/Si
-
0
0
-
0
0
-
0
0
Si or Sn


The first conditional clause is triggered and the amounts of Fe, Ti, and Sn/Si are represented by u, v, and w. The second conditional clause is triggered as the first is met. With an undoped ratio of 2:1:1 the atomic percentage of the alloy are Fe 50%, Ti 25%, and Si 25%. This falls within the ranges defined in the ternary diagram. The third conditional clause is not triggered. Yabuuchi teaches that Fe2TiSn is similar to Fe2VAl (Yabuuchi 025504-1 col 1). Yabuuchi does not specify how the alloy is made into a thermoelectric material. 

Mikami discusses the fabrication and microstructure of Fe2VAl Heusler alloys (Mikami Title and Abstract). Mikami teaches two techniques for fabricating the alloy into a thermoelectric conversion material, pulse-current sintering and arc-melting (Mikami 1. Introduction col 2). Mikami teaches that the pulse-current sintering leads to a microstructure with grains in the range of 200-300 nm dependent on the sintering temperature and improves thermoelectric figure of merit as compared to previous methods (Mikami 4. Conclusions). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Yabuuchi by fabricating the Fe2TiSi and Fe2TiSn alloys by pulse-current sintering as Yabuuchi lacks a fabrication method and Mikami teaches pulse current sintering produces a material with improved thermoelectric properties. As Yabuuchi teaches the alloys are comparable it is reasonable that the microstructures would likely be similar when made by the same method. Thus, the claimed range is met. Mikami teaches the grain growth of the material is dependent on temperature (Mikami page 425 col 1 100-200 nm 1223 K versus 200-300 nm 1273 K). The sintering temperature appears to be a result effective variable for the grain size. MPEP 2144.05 provides that the presence of a result effective variable is a motivation for a person of ordinary skill to make adjust to optimize or arrive at another product.
It would have been further obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Yabuuchi by fabricating the Fe2TiSi and Fe2TiSn alloys by arc-melting since Yabuuchi does not teach a fabrication method (creating a need a person of ordinary skill would seek to fill) and arc-melting successfully creates a thermoelectric material from a similar alloy (Yabuuchi 025504-1 col 1 and Mikami 2. Experimental). Yabuuchi teaches arc-melting provides a grain size of 100-400 nanometers this overlapping range provides a prima facie case of obviousness (Yabuuchi Abstract and conclusions). 

Claims 15 and 16: The undoped atomic percentages for Yabuuchi are Fe 50%, Ti 25%, and Si 25%. These fall within the areas defined on the ternary diagrams. 
Claim 17: Yabuuchi discloses substituting or doping V into the alloy (Yabuuchi 025504-2 col 2). The claims requires a y value of less than 0.25, inclusive zero which appears to mean the addition of V is optional. 
Claim 18: Yabuuchi discloses a full Heusler alloy with formula Fe2TiSn (Title and Abstract). Yabuuchi also teaches Fe2TiSn1-xSix (Yabuuchi 025504-2 col 2 and 025504-3 col 2) where the ratio of Si to Sn is tunable to achieve specific temperature properties. The x in this formula is equivalent to the z in the claims. 

Claims 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yabuuchi (“Large Seebeck Coefficients of Fe2 TiSn and Fe2 TiSi: First-Principles Study”) in view of Mikami (“Synthesis and thermoelectric properties of microstructural Heusler Fe2VAl alloy”) as applied to claim 2 above, further in view of Hohl (“Efficient dopants for ZrNiSn-based thermoelectric materials”). 
Claims 19 and 22: Yabuuchi discloses all the limitations of claim 2. Yabuuchi discloses the Δ VEC can be easily controlled by substituting or doping elements such as V or a similar element into the alloy (Yabuuchi 025504-2 col 2). Yabuuchi does not specify what the other similar elements may be. However, following this suggestion a person of ordinary skill would look to other suitable prior art documents in order to determine other similar elements. Hohl discusses efficient dopants for ZrNiSn thermoelectric materials (Hohl Abstract and Title), which is a type of Heusler alloy. In Table 1 Hohl discusses the types of elements that constitute the base alloy and the elements which can be doped in. Hohl teaches the first element can have V and the middle element Ni can have Cu. See also 3.1.3 ZrNi0.9M0.1Sn where M is Cu. 
.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yabuuchi (“Large Seebeck Coefficients of Fe2 TiSn and Fe2 TiSi: First-Principles Study”) in view of Hohl (“Efficient dopants for ZrNiSn-based thermoelectric materials”) and Mikami (“Synthesis and thermoelectric properties of microstructural Heusler Fe2VAl alloy”). 
Claims 12 and 13: Yabuuchi discloses a full Heusler alloy with formula Fe2TiSn and Fe2TiSi (Title and Abstract). Yabuuchi discloses the Δ VEC can be easily controlled by substituting or doping elements such as V or a similar element into the alloy (Yabuuchi 025504-2 col 2). Yabuuchi does not specify what the other similar elements may be. However, following this suggestion a person of ordinary skill would look to other suitable prior art documents in order to determine other similar elements. 
Hohl discusses efficient dopants for ZrNiSn thermoelectric materials (Hohl Abstract and Title), which is a type of Heusler alloy. In Table 1 Hohl discusses the types of elements that constitute the base alloy and the elements which can be doped in. Hohl teaches the first element can have V and the middle element Ni can have Cu. See also 3.1.3 ZrNi0.9M0.1Sn where M is Cu. 
Based on Yabuuchi’s suggestion that other similar elements can be doped to control the Δ VEC and the teaching by Hohl that Cu and V can be similar used It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Yabuuchi by further doping the alloy with copper. 
Hohl provides one example of the use of copper where the at % is 3.3. Yabuuchi teaches that the doping can be tunable based on dopant concentration and that an optimal dopant value 
Yabuuchi teaches that Fe2TiSn is similar to Fe2VAl (Yabuuchi 025504-1 col 1). Yabuuchi does not specify a crystal grain size. 
Mikami discusses the fabrication and microstructure of Fe2VAl Heusler alloys (Mikami Title and Abstract). Mikami teaches two techniques for fabricating the alloy into a thermoelectric conversion material, pulse-current sintering and arc-melting (Mikami 1. Introduction col 2). Mikami teaches that the pulse-current sintering leads to a microstructure with grains in the range of 200-300 nm and improves thermoelectric figure of merit as compared to previous methods.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Yabuuchi by fabricating the Fe2TiSi and Fe2TiSn alloys by pulse-current sintering in order to produce a material with improved thermoelectric properties. As Yabuuchi teaches the alloys are comparable it is reasonable to state the microstructures would likely be similar when made by the same method. The range falls outside the claimed range of 30 to less than 200 nm. MPEP 2144.05 provides the guidance that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner. The same fact pattern exists here and the claimed range is prima facie obvious. 
Additionally, Mikami teaches the grain growth of material is dependent on temperature (Mikami page 425 col 1 100-200 nm 1223 K versus 200-300 nm 1273 K). The sintering temperature appears to be a result effective variable for the grain size. MPEP 2144.05 provides that the presence of a result effective variable is a motivation for a person of ordinary skill to make adjust to optimize or arrive at . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J KACHMARIK whose telephone number is (571)272-8539.  The examiner can normally be reached on M-Th 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL J KACHMARIK/               Examiner, Art Unit 1734                                                                                                                                                                                         
/ANTHONY J ZIMMER/               Primary Examiner, Art Unit 1736